Citation Nr: 1613744	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran testified at a video conference hearing.  A copy of the transcript is of record.  

In December 2015, the Veteran submitted additional evidence and waived initial RO consideration of the new evidence submitted in conjunction with her claim.  38 C.F.R. § 20.1304(c) (2015).

In the September 2011 rating decision, the RO denied entitlement to service connection for PTSD; however, in light of the evidence of record, including diagnoses of PTSD and a mood disorder, the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder.  The Veteran contends that she has developed an acquired psychiatric disorder as a result of being sexually harassed and assaulted during her military service.  She testified at the Board hearing that she was constantly harassed mentally and sexually while performing the duties of a firefighter during her military service.  She attributes her current acquired psychiatric disorder to her military service.  See the Board hearing transcript.  

Service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Upon discharge from service, psychiatric testing was normal, as reflected on the August 1979 report of medical examination.  The Veteran also denied having or had previously depression or excessive worry and nervous trouble of any sort on his August 1979 report of medical history.  

Post service treatment records reflect continuing complaints and treatment for an acquired psychiatric disorder, namely PTSD and a mood disorder.  In October 2009, the Veteran visited her local VA outpatient treatment facility for a VA psychology consultation.  She reported that her biological mother was diagnosed with bipolar disorder and she was raised by her great aunt and uncle.  The Veteran stated that she had been sexually abused by her biological father and that her twin sister committed suicide because of sexual abuse at the age of fourteen.  The Veteran further reported that she was thrown down the stairs as a baby and was abused in the military.  She did not go into details about her military service, but only admitted to being "roughed up."  The Veteran also admitted to being an alcoholic and drug addict.  After mental status testing, the Veteran was diagnosed with mood disorder and rule out bipolar disorder.  In March 2011, a VA therapist diagnosed the Veteran with also PTSD.  VA outpatient treatment records thereafter reflect treatment for both PTSD and a mood disorder with notations of the Veteran's childhood and military trauma as PTSD stressors.  

In a December 2015 VA outpatient treatment entry, a VA psychiatrist stated that the Veteran has been treated for PTSD due to an assault in the military since July 2011 to the present.  The VA psychiatrist noted that the Veteran had a hard time sharing her military sexual trauma in the sessions.  The VA psychiatrist stated that the Veteran was harassed mentally and sexually on a daily basis during her assignment as a firefighter in service.  The Veteran reported that men would make sure that she saw them naked.  On one occasion, the claimant asserted that her arms were pinned down by a perpetrator while he was naked.  He then tried to put his penis into her face while others looked on and laughed.  The Veteran stated that she reported the harassment to her sergeant but nothing was done about the situation.  She admitted to asking for a release after only serving two years in the military.  See the December 2015 VA outpatient treatment note.  

While the Veteran has been treated and diagnosed with PTSD related to the claimed in-service sexual assault trauma, the Veteran has yet to undergo a psychiatric examination by a VA psychiatrist or psychologist.  In light of the Veteran's complaints of an in-service sexual assault and her mental health treatment records containing diagnoses of an acquired psychiatric disorder since service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, at the time of the December 2015 VA outpatient treatment note, the VA psychiatrist indicated that the Veteran had a "next pending" appointment in February 2016.  As the most recent VA treatment records are dated October 2013, with the one copy of a December 2015 VA outpatient treatment note, on remand, the Veteran's updated treatment records must be obtained and associated with the electronic file.  

Finally, the Board takes this opportunity to advise the appellant that as a matter of law her lay testimony alone cannot establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Hence, on remand should attempt to submit evidence that independently corroborates the claimed inservice stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her acquired psychiatric disorder, to include PTSD and a mood disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

A specific request should be made for VA treatment records from the Bay Pines VA Healthcare System in Bay Pines, Florida, dated since October 2013.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be invited to submit any evidence that may independently corroborate her claimed inservice stressors.  In this regard, evidence from sources other than her service records may corroborate her account.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.
 
3.  After all available records have been associated with the electronic file, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disorder.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

As to each and every acquired psychiatric disorder diagnosed since the appellant filed her claim, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include her claimed history of military sexual trauma.  If the examiner finds that the appellant did suffer an inservice stressor she/he must identify the evidence that independently corroborates that stressor.

A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




